                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     ALEJANDRO JUAREZ, ET AL.,                            CASE NO. 09-cv-03495-YGR
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                              ORDER DENYING MOTION FOR A STAY
                                  13               vs.
                                                                                              Re: Dkt. No. 288
                                  14     JANI-KING OF CALIFORNIA, INC., ET AL.,
                                  15                     Defendants.

                                  16           Pending before the Court is defendants’ Motion to Stay Proceedings Pending Decision of
                                  17   the California Supreme Court. (Dkt. No. 288.) Having read and considered the filings on the
                                  18   motion, and for good cause showing, the motion is DENIED.1
                                  19           Federal courts have broad, inherent authority to stay their own proceedings pending the
                                  20   resolution of another matter, when the resolution of that other matter could affect the case before
                                  21   the court. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); Mediterranean Ents., Inc. v.
                                  22   Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (“A trial court may, with propriety, find it
                                  23   is efficient for its own docket and the fairest course for the parties to enter a stay of an action
                                  24   before it, pending resolution of independent proceedings which bear upon the case.”) (citation
                                  25   omitted). However, “[o]nly in rare circumstances will a litigant in one case be compelled to stand
                                  26   aside while a litigant in another settles the rule of law that will define the rights of both.” Landis,
                                  27
                                               1
                                  28              Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds this decision appropriate without a hearing.
                                   1   299 U.S. at 255. Indeed, the moving party “must make out a clear case of hardship or inequity in

                                   2   being required to go forward, if there is even a fair possibility that the stay for which he prays will

                                   3   work damage to some one else.” Id.

                                   4          In determining whether a stay is appropriate, the district court must weigh competing

                                   5   interests, including “the possible damage which may result from the granting of a stay, the

                                   6   hardship or inequity which a party may suffer in being required to go forward, and the orderly

                                   7   course of justice measured in terms of the simplifying or complicating of issues, proof, and

                                   8   questions of law which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d

                                   9   265, 268 (9th Cir. 1962).

                                  10          Here, the defendants’ motion is based on their contention that the litigation should be

                                  11   stayed in anticipation of the California Supreme Court ruling on an anticipated certification from

                                  12   the Ninth Circuit regarding the retroactivity of the rule established in Dynamax Ops. W., Inc. v.
Northern District of California
 United States District Court




                                  13   Superior Court, 4 Cal. 5th 903 (Cal. 2018).

                                  14          The harm to plaintiffs is obvious. This case is over ten years old. Memories have and are

                                  15   fading. Evidence is becoming more and more stale. Delay only serves the defendants. The only

                                  16   harms to which defendants point are those associated with every litigation, which is insufficient to

                                  17   support a request for a stay. See Meyer v. Bebe Stores, Inc., No. 14-CV-00267-YGR, 2015 WL

                                  18   1223658, at *4 (N.D. Cal. Mar. 17, 2015) (“[D]efendant would suffer no specific hardship other

                                  19   than the typical costs of litigation should this case proceed in conjunction with the pendency of the

                                  20   Sensia Petition.”); Glick v. Performant Fin. Corp., No. 16-CV-05461-JST, 2017 WL 786293, at

                                  21   *2 (N.D. Cal. Feb. 27, 2017) (“Defendant has not clearly established that it would face hardship or

                                  22   inequity if required to move forward. The fact that waiting for the outcome of the appeals and

                                  23   Petition might save Defendant the costs of further litigation does not satisfy this requirement.”).

                                  24   Moreover, the Supreme Court has cautioned that “if there is even a fair possibility that the stay . . .

                                  25   will work damage to some one else”—which, as discussed above, is the case here—the party

                                  26   seeking the stay “must make out a clear case of hardship or inequity.” Landis, 299 U.S. at 255.

                                  27          Further, the Ninth Circuit has not even certified the question, much less the California

                                  28   Supreme Court accepted review. The Court will proceed under the current state of the law.
                                                                                          2
                                   1          Defendants have not carried their burden here. Thus, in considering all three factors

                                   2   addressed by the parties, the motion is DENIED.

                                   3          Briefing shall continue pursuant to the schedule set forth in Docket No. 294.

                                   4          This Order terminates Docket No. 288.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: September 13, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                   8                                                         UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
